OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXASggi&Hgj.
                OFFICIAL BUS                                   ^

                PENALTY FOR
                                                             02 1R
                PRIVATE USE                                  0006557458     FEB 1 3 2015
2/11/2015                                                    MAILED FROM ZIP CODE 78701
BRANUM, ALFRED LEE             Tr. Ct. No. 486844-A                          WR-52,825-07
The Court has dismissed your application for writj.of habeas corpus without written
order; the sentence has been discharged. See Ex parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                         Abel Acosta, Ciei.w
                                                                                               A
                                                                             UTF
                              ALFRED LEE BRANUM
                                               TDC# 286354




                              iniiii] hi iiiiii|||i|ii|iiiiiii!'i*i+